       Case 3:20-mc-00078-SDD-RLB      Document 19      08/27/20 Page 1 of 12




                      UNITED STATES DISTRICT COURT

                      MIDDLE DISTRICT OF LOUISIANA


 WRIGHT NATIONAL FLOOD                       CASE NO. 3:20-mc-00078-SDD-RLB
 INSURANCE COMPANY

       Movant,

 vs.

 ATA CONSULTING, LLC,

       Respondent.



 CYNTHIA JARRELL
                                             CONSOLIDATED CASE NO.
       Plaintiff,                            3:17-cv-00301-SDD-RLB

 vs.

 WRIGHT NATIONAL FLOOD
 INSURANCE COMPANY,

       Defendant.




 CONSOLIDATED WITH AND PERTAINS TO:

17-cv-00772-SDD-RLB    Adams, et al. v. Wright National Flood Insurance Company
17-cv-00735-SDD-RLB    Aiken, et al. v. Wright National Flood Insurance Company
17-cv-00709-SDD-RLB    Allen, et al. v. Wright National Flood Insurance Company
17-cv-00805-SDD-RLB    Anderson, et al. v. Wright National Flood Insurance Company
17-cv-01381-SDD-RLB    Barclay v. Wright National Flood Insurance Company
17-cv-01123-SDD-RLB    Barnes v. Wright National Flood Insurance Company
17-cv-00715-SDD-RLB    Barney, et al. v. Wright National Flood Insurance Company
17-cv-01553-SDD-RLB    Beysselance, et al. v. Wright National Flood Insurance Company
       Case 3:20-mc-00078-SDD-RLB      Document 19      08/27/20 Page 2 of 12




17-cv-00796-SDD-RLB    Blackard, et al. v. Wright National Flood Insurance Company
17-cv-00722-SDD-RLB    Bond v. Wright National Flood Insurance Company
17-cv-00782-SDD-RLB    Broussard, et al. v. Wright National Flood Insurance Company
17-cv-01367-SDD-RLB    Brown v. Wright National Flood Insurance Company
17-cv-00789-SDD-RLB    Bryant, et al. v. Wright National Flood Insurance Company
17-cv-00707-SDD-RLB    Casselberry, et al. v. Wright National Flood Insurance Company
17-cv-01343-SDD-RLB    Chehl, et al. v. Wright National Flood Insurance Company
17-cv-01369-SDD-RLB    Clardy v. Wright National Flood Insurance Company
17-cv-00737-SDD-RLB    Coleman, et al. v. Wright National Flood Insurance Company
17-cv-00769-SDD-RLB    Cothern v. Wright National Flood Insurance Company
17-cv-01500-SDD-RLB    Courtney, et al. v. Wright National Flood Insurance Company
17-cv-00806-SDD-RLB    Curtis-Pea v. Wright National Flood Insurance Company
17-cv-00761-SDD-RLB    Daniels v. Wright National Flood Insurance Company
17-cv-00800-SDD-RLB    Dedon, et al. v. Wright National Flood Insurance Company
17-cv-00705-SDD-RLB    Diaz, et al. v. Wright National Flood Insurance Company
17-cv-00909-SDD-RLB    Dyer v. Wright National Flood Insurance Company
17-cv-00716-SDD-RLB    Ford, Sr. v. Wright National Flood Insurance Company
17-cv-00741-SDD-RLB    Fortenberry, et al. v. Wright National Flood Insurance Company
17-cv-00751-SDD-RLB    French, et al. v. Wright National Flood Insurance Company
17-cv-00728-SDD-RLB    Garcia, et al. v. Wright National Flood Insurance Company
17-cv-00748-SDD-RLB    Hall, et al. v. Wright National Flood Insurance Company
17-cv-01651-SDD-RLB    Harris, et al. v. Wright National Flood Insurance Company
17-cv-01330-SDD-RLB    Harrison, et al. v. Wright National Flood Insurance Company
17-cv-00758-SDD-RLB    Harrison v. Wright National Flood Insurance Company
17-cv-00753-SDD-RLB    Herbert v. Wright National Flood Insurance Company
17-cv-00746-SDD-RLB    Jacobs v. Wright National Flood Insurance Company
17-cv-00734-SDD-RLB    Kanada v. Wright National Flood Insurance Company
17-cv-00791-SDD-RLB    Karajulles-Taylor v. Wright National Flood Insurance Company
17-cv-01122-SDD-RLB    Laird v. Wright National Flood Insurance Company
17-cv-00712-SDD-RLB    Larry v. Wright National Flood Insurance Company
17-cv-00804-SDD-RLB    Lathers v. Wright National Flood Insurance Company
17-cv-00745-SDD-RLB    Lee v. Wright National Flood Insurance Company
17-cv-00713-SDD-RLB    Leleu v. Wright National Flood Insurance Company
17-cv-00738-SDD-RLB    Lemons, et al. v. Wright National Flood Insurance Company

                                         2
       Case 3:20-mc-00078-SDD-RLB      Document 19      08/27/20 Page 3 of 12




17-cv-00750-SDD-RLB    Lyles, et al. v. Wright National Flood Insurance Company
17-cv-00766-SDD-RLB    McCutcheon, Jr. v. Wright National Flood Insurance Company
17-cv-01647-SDD-RLB    McDaniel v. Wright National Flood Insurance Company
17-cv-00799-SDD-RLB    McDaniel, et al. v. Wright National Flood Insurance Company
17-cv-00794-SDD-RLB    Mellion, et al. v. Wright National Flood Insurance Company
17-cv-01596-SDD-RLB    Meyer, et al. v. Wright National Flood Insurance Company
17-cv-01339-SDD-RLB    Meyers, et al. v. Wright National Flood Insurance Company
17-cv-00778-SDD-RLB    Mitchell, et al. v. Wright National Flood Insurance Company
17-cv-00729-SDD-RLB    Morris v. Wright National Flood Insurance Company
17-cv-00739-SDD-RLB    Morris v. Wright National Flood Insurance Company
17-cv-01121-SDD-RLB    Motichek, et al. v. Wright National Flood Insurance Company
17-cv-00754-SDD-RLB    Neal v. Wright National Flood Insurance Company
17-cv-00704-SDD-RLB    O'Conner, et al. v. Wright National Flood Insurance Company
17-cv-01366-SDD-RLB    P and N Enterprises v. Wright National Flood Insurance Company
17-cv-00802-SDD-RLB    Pace, et al. v. Wright National Flood Insurance Company
17-cv-01591-SDD-RLB    Padial v. Wright National Flood Insurance Company
17-cv-01575-SDD-RLB    Plantation Car Wash v. Wright National Flood Insurance Company
17-cv-01410-SDD-RLB    Porche, et al. v. Wright National Flood Insurance Company
17-cv-00718-SDD-RLB    Porter, et al. v. Wright National Flood Insurance Company
17-cv-00786-SDD-RLB    Reid, et al. v. Wright National Flood Insurance Company
17-cv-01574-SDD-RLB    Richardson v. Wright National Flood Insurance Company
17-cv-00755-SDD-RLB    Robinson v. Wright National Flood Insurance Company
17-cv-00752-SDD-RLB    Ruiz v. Wright National Flood Insurance Company
17-cv-00714-SDD-RLB    Sagona v. Wright National Flood Insurance Company
17-cv-00733-SDD-RLB    Scott v. Wright National Flood Insurance Company
17-cv-01124-SDD-RLB    Sibley v. Wright National Flood Insurance Company
17-cv-01052-SDD-RLB    Smith, et al. v. Wright National Flood Insurance Company
17-cv-01556-SDD-RLB    Smith v. Wright National Flood Insurance Company
17-cv-01348-SDD-RLB    Southern v. Wright National Flood Insurance Company
17-cv-00767-SDD-RLB    Spears v. Wright National Flood Insurance Company
17-cv-01341-SDD-RLB    Spencer v. Wright National Flood Insurance Company
17-cv-00759-SDD-RLB    St. Angelo, Jr. v. Wright National Flood Insurance Company
17-cv-01532-SDD-RLB    Stewart, et al. v. Wright National Flood Insurance Company
17-cv-00798-SDD-RLB    Tate, et al. v. Wright National Flood Insurance Company

                                         3
           Case 3:20-mc-00078-SDD-RLB              Document 19       08/27/20 Page 4 of 12




17-cv-00787-SDD-RLB              Tureau, et al. v. Wright National Flood Insurance Company
17-cv-00749-SDD-RLB              Ward v. Wright National Flood Insurance Company
17-cv-00756-SDD-RLB              White, et al. v. Wright National Flood Insurance Company
17-cv-00784-SDD-RLB              Winnfield v. Wright National Flood Insurance Company
17-cv-00762-SDD-RLB              Young v. Wright National Flood Insurance Company

                                                 ORDER

           Before the Court is the Motion to Compel and Memorandum in Support filed by

 Movant/Defendant, Wright National Flood Insurance Company. (R. Docs. 1 and 2). Respondent,

 ATA Consulting, LLC, has opposed the Motion. (R. Doc. 15). Movant filed a Reply (R. Doc. 18)

 on August 7, 2020.

           Movant seeks to compel production of documents issued to ATA Consulting, LLC,

 through members Austin Tanner and Tommy Tompkins, on May 18, 2020 by way of Subpoena

 Duces Tecum. (R. Doc. 2-1 at 3-30). ATA Consulting, LLC provided Movant written objections

 to the document requests on May 29, 2020. (R. Doc. 2-1 at 31-41).

           Certain procedural history in the related consolidated litigation of Cynthia Jarrell v.

 Wright National Flood Insurance Company, 3:17-cv-00301-SDD-RLB (hereinafter, “Jarrell”) is

 pertinent to the discussion. In Jarrell, the Court recently granted Movant/Defendant’s request to

 extend the expert and dispositive motion deadlines to August 31 and September 30, 2020,

 respectively, by way of Order dated July 2, 2020. (Jarrell, R. Doc. 151). The Court also notes

 that Plaintiffs filed a Motion to Quash the subpoenas issued to ATA in Jarrell. An order denying

 that motion has been issued contemporaneously with this Order. Therein, the Court found good

 cause for the discovery directed to ATA Consulting, LLC.

           ATA has raised certain objections in the discovery responses attached to Movant’s

 Motion to Compel, as well as in its Opposition, such that the Court will now turn to those issues

 raised.

                                                     4
       Case 3:20-mc-00078-SDD-RLB               Document 19       08/27/20 Page 5 of 12




I.     Global Objections

       Movant first notes that ATA lodged a set of general objections before responding

individually to the requests for production, including (1) timeliness; (2) insufficient response

time; (3) proportionality; (4) overbreadth; and (5) incorrect deponent. (R. Doc. 2-1 at 33-34). A

general objection to a request for production, however, is insufficient. See Fed. R. Civ. P.

34(b)(2)(B) (“For each item or category, the response must either state that inspection and

related activities will be permitted as requested or state with specificity the grounds for objecting

to the request, including the reasons.”). As indicated in prior rulings, the discovery will not be

deemed untimely. ATA does not brief any of these other general objections in its opposition, and

accordingly, such objections will not be considered.

II.    Specific Objections

       In addition to the Global Objections lodged by ATA, ATA also raises specific objections

by groups in its briefing, to be addressed by the Court accordingly.

       A.      RFPs 1-8

       Movant seeks certain contact information for specified individuals in Request for

Production Nos. 1-8. In Reply, Movant indicates that ATA provided some information

responsive to Request for Production Nos. 2-8, but that ATA had not provided all of the

requested information, whether it be an address, phone number, or email address, and

additionally noted that ATA represented on August 7, 2020 that it had “no additional responsive

documentation or information to produce.” (R. Doc. 18 at 5).

       ATA provided at least one of the areas of contact information requested by Movant and

indicated that it had no additional responsive documentation or information to produce. In light

of those facts, the Court cannot compel a response where the responding party has certified that



                                                  5
           Case 3:20-mc-00078-SDD-RLB             Document 19       08/27/20 Page 6 of 12




there is no additional responsive documentation or information to produce. Thus, Movant’s

Motion to Compel as to Request for Production Nos. 1-8 is denied, subject to ATA’s obligation

to provide supplemental or amended discovery responses, if needed, pursuant to Fed. R. Civ. P.

26(e).

           B.     RFPs 9-10

           Request for Production Nos. 9 and 10 seek the following information:

           Request for Production No. 9
           All tax documents for tax years 2016 to the present prepared by, for or provided by
           ATA Consulting, LLC, or to any member, employee or independent contractor of
           ATA Consulting, LLC, including, but not limited to, any 1099 forms and K-1
           schedules.

           Request for Production No. 10
           All tax documents for tax years 2016 to the present provided to ATA Consulting,
           LLC, or to any member, employee or independent contractor of ATA Consulting,
           LLC, by Pandit Law Firm, LLC.

           (R. Doc. 2-1 at 10). Movant argument in support of seeking ATA’s tax documentation is

that “because, to date, despite the requests contained in the subpoenas that Tompkins and ATA

produce bills and invoices [see RFP 19-21], no such documents have been produced,” and that

such bills and invoices may contain “names of the individuals that inspected properties or

prepared estimates.” (R. Doc. 2 at 15, 21). ATA represents that it “has agreed to produce certain

documents responsive to many of Movant’s requests, and is diligently searching its corporate

records for the existence of responsive documents,” and specifically suggests “that it should not

be compelled to produce… any tax documentation commanded by Items 9 and 10.” (R. Doc. 15-

1 at 5).

           In Reply, filed after Respondent’s representation that it would provide certain

information on or before July 28, 2020, Movant suggests that “[b]ecause ATA failed to provide

any payment documents responsive to request numbers 20 and 21, ATA’s reliance on the case


                                                    6
        Case 3:20-mc-00078-SDD-RLB              Document 19        08/27/20 Page 7 of 12




law is misplaced and ATA must be compelled to produce the tax documents sought in request

number 9 and 10.” (R. Doc. 18 at 7).

       As mentioned above, with regard to the requests for certain contact information contained

in Request for Production numbers 1-8, Movant represents in Reply that Respondent provided

some responsive information but did not fully answer RFPs 2-8. (R. Doc. 18 at 5). Movant

suggests that production of the tax information is justified as a result of ATA’s deficient

response to requests for the contact information of the individuals named in RFPs 2-8. (R. Doc. 2

at 15). The Court does not agree. Where ATA has provided the information that it has in its

possession, representing that it does not have any additional responsive information or

documentation to produce, and has provided at least some contact information as to each request,

the production of tax information for these purposes is not warranted. “The Fifth Circuit has

explained that ‘[i]ncome tax returns are highly sensitive documents; courts are reluctant to order

their routine disclosure as a part of discovery.’” Frey v. Bd. of Supervisors of Louisiana State

Univ. & A&M Coll., 2017 WL 5457992, at *2 (M.D. La. Nov. 14, 2017) (citing Natural Gas

Pipeline Co. of America v. Energy Gathering, Inc., 2 F.3d 1397, 1411 (5th Cir. 1993)).

       Because the tax returns sought are highly sensitive documents, the court will only compel

production where the requesting party “demonstrates both: (1) that the tax information is

‘relevant’ to the subject matter of the action; and (2) that there is a ‘compelling need’ for the

information because the information contained in the tax returns is not ‘otherwise readily

obtainable’ through alternative forms of discovery, such as depositions or sworn interrogatory

answers.” Butler v. Exxon Mobile Ref. & Supply Co., 2008 WL 4059867, at *2 (M.D. La. Aug.

28, 2008). Movant has been provided some responsive information, and ATA represents that it

has no other responsive information. (R. Doc. 18 at 5). ATA is not a party to this litigation.



                                                  7
       Case 3:20-mc-00078-SDD-RLB              Document 19        08/27/20 Page 8 of 12




       Movant also represents that production of the tax information is necessary when read in

conjunction with RFPs 20 and 21, the requests for bills, invoices, and payments made by ATA

and Pandit Law Firm, LLC regarding certain enumerated properties. (R. Doc. 18 at 6). ATA

represented in Opposition that it would provide responsive information on or before July 28,

2020, but Movant suggests in Reply that “[n]o documents were produced.” (R. Doc. 18 at 6).

Thereafter, Movant contradicts this statement, suggesting that, while “the documents produced

show amounts billed to the Pandit Law Firm, there is no indication that any of the invoices were

paid or how much was paid,” and that bills for expert reports were produced but contradict the

deposition testimony of Mr. Tompkins. (R. Doc. 18 at 7). Reviewing the responses provided, the

Court notes that ATA provided a set of documents for RFP 19, and indicated as to RFP 20 and

21 that it is not in possession of responsive documents, but would continue to search for the

information from other sources, and indicated that it is not in possession of responsive

information. (R. Doc. 18-1 at 7).

       The Court finds that these circumstances, summarized above, do not warrant an order

compelling a complete production of the highly sensitive tax information sought in RFP 9 and

10. The information contained in the tax documentation is much broader than the information

sought in RFPs 19-21, including irrelevant information as well as information courts have found

to be highly sensitive. The request for tax documentation as a substitute for the information

sought in other RFPs is unwarranted, except as set forth below.

       Although it would seem unusual that such straightforward business information would

not be kept in the regular course of business and in some form other than a tax return and related

documents, should items responsive to RFP 9 and 10 be the only location of information

requested under RFP 1-8, those items shall be produced. In addition, if items responsive to RFP



                                                 8
       Case 3:20-mc-00078-SDD-RLB              Document 19       08/27/20 Page 9 of 12




9 and 10 are the only location of information requested under RFP 19-22, that information shall

be provided. This limited production will protect the sensitive nature of ATA’s tax returns, while

also ensuring that the information provided meets the relevant and compelling need standard set

forth above.

       C.      RFPs 11-15

       RFPs 11-14 ask only for identification of the persons described, whereas RFP 15 requests

the contact information for the persons identified in the previous requests. (R. Doc. 2-1 at 24).

ATA represents in Opposition that it previously provided the identity of the individuals who

inspected and prepared an estimate, as well as the original estimates and proofs of loss, and that

Mr. Tompkins testified that the inspections would have been shortly before the original estimates

were written and dated. (R. Doc. 15-1 at 12). As to the contact information and any other

documents responsive to RFPs 11-15, ATA represents that it will produce any additional

information or certify that no documents exist no later than July 28, 2020. (R. Doc. 15-1 at 8).

       Movant does not address this in its Reply and the Court presumes ATA complied with its

representation to the Court. As with the information sought in RFPs 1-8, wherein the Court

previously found the response sufficient, subject to ATA’s continuing obligation to provide

supplemental or amended discovery responses pursuant to Fed. R. Civ. P. 26(e), the same finding

is appropriate here. The Court will deny Movant’s Motion to Compel as to RFPs 11-15.

       D.      RFPs 16-17

       Movant sought certain photographs and videos through RFPs 16 and 17. (R. Doc. 2-1 at

38). ATA represented in Opposition that it would produce the information requested and made

no objection to the request itself. Movant then indicated in Reply that ATA provided responses

suggesting that it “is not in possession of any documents responsive to [RFP 16 and 17]” and that



                                                 9
        Case 3:20-mc-00078-SDD-RLB                   Document 19         08/27/20 Page 10 of 12




it already provided all of its photographs to the Pandit Law Firm. (R. Doc. 18 at 5-6; R. Doc. 18-

1 at 6-7). Based on these certified representations, there is nothing for the Court to compel. Thus,

Movant’s Motion to Compel as to RFPs 16-17 will be denied accordingly, subject to ATA’s

continuing obligation to provide supplemental or amended discovery responses, if needed,

pursuant to Fed. R. Civ. P. 26(e).

        E.       RFP 18

        ATA represented in response to RFP 18 that it had no responsive information in its

possession. (R. Doc. 18-1 at 7; R. Doc. 18-2 at 7). Mr. Tomkins further represented that he had

searched his own records for responsive information but did not have any in his possession. (R.

Doc. 18-1 at 7). Movant confirms in Reply that no photographs were produced. (R. Doc. 18 at 6).

Based on these representations, and in light of certified responses of no responsive information

in ATA’s possession, there is nothing for the Court to compel, and the Motion to Compel as to

RFP 18 will be denied accordingly, subject to ATA’s continuing obligation to provide

supplemental or amended discovery responses pursuant to Fed. R. Civ. P. 26(e).

        F.       RFPs 19-21

        ATA represented in Opposition that it would provide redacted responses to RFPs 19-21.

(R. Doc. 15-1 at 9). Movant indicates in Reply that no documents were provided in response to

RFPs 20 and 21 and discusses its position that certain documents provided reflect

inconsistencies. (R. Doc. 18 at 6-8).1 ATA’s responses show that it provided information as to

RFP 19 and has no responsive information in its possession as to RFPs 20 and 21. (R. Doc. 18-1




1
 To the extent Movant suggests that insufficient responses to RFPs 19-21 dictate an order compelling response to
RFPs 9-10, that argument is addressed in Section B, above. To put it succinctly, if such tax returns and related
documentation are the only location of certain information requested in RFPs 19-21, then those documents shall be
produced. The Court also presumes that the absence of such documentation such as payments made and received in
connection to inspected properties, would also be explored through deposition testimony.

                                                       10
       Case 3:20-mc-00078-SDD-RLB             Document 19        08/27/20 Page 11 of 12




at 7; R. Doc. 18-2 at 7). Accordingly, there is nothing for the Court to compel. To the extent

there are any inconsistencies, an issue on which the Court makes no finding at this stage, those

issues can be resolved at the appropriate stage in this litigation. Movant’s Motion to Compel as

to RFPs 19-21 is, therefore, denied, subject to ATA’s continuing obligation to provide

supplemental or amended discovery responses pursuant to Fed. R. Civ. P. 26(e).

       G.      RFP 22

       ATA represented in its July 21, 2020 Opposition that it was searching for the spreadsheet

sought in RFP 22, and in its July 28, 2020 verified responses that it did not have responsive

information in its possession. (R. Doc. 15-1 at 9; R. Doc. 18-1 at 7; R. Doc. 18-2 at 7). Movant

does not address RFP 22 in its initial briefing or Reply. Accordingly, there is nothing for the

Court to compel, and Movant’s Motion to Compel will be denied as to RFP 22.

       H.      RFPs 23-25

       In Opposition to the Motion to Compel, ATA represented that, to the extent not

privileged, it would provide responses to Request for Production Nos. 23-25. (R. Doc. 15-1 at 9).

In Reply, Movant indicates that ATA provided signed written responses regarding certain

correspondence in response to RFP 24, but provided no corresponding document production. (R.

Doc. 18 at 6). Having reviewed the responses provided, the Court notes that ATA indicated it

had no information in its possession responsive to RFP 23 and 25, and provided a list of dates

wherein it purports to have sent expert reports to the Pandit Law Firm via electronic mail. (R.

Doc. 18-1 at 8-10). Movant limits its request in Reply to production of the documents identified

in response to RFP 24.

       There is no indication that ATA objects to production of the information requested in

RFP 24, subject to any applicable privilege. Nor is there any indication that ATA provided the



                                                11
       Case 3:20-mc-00078-SDD-RLB               Document 19       08/27/20 Page 12 of 12




documents requested, but rather provided a written response. To the extent ATA has any

responsive documentation in its possession, it shall provide same, subject to any applicable

privilege properly recorded on a privilege log, within fourteen (14) days of the date of this Order.

Movant’s Motion to Compel as to RFP 24 is granted.

       I.      Settled Cases

       As to the 17 of 81 cases listed on Attachment 1 of the Subpoena Duces Tecum, ATA

represents in Opposition that it has conferred with counsel for Movant, and the parties have

agreed that the settled cases are not within the scope of information sought. (R. Doc. 15-1 at 10).

Accordingly, to the extent the Court has ordered supplemental production herein, such

production shall exclude those cases listed on Attachment 1 that have settled. This would apply

equally to any other case that has settled as of the date of this Order.

III.   Conclusion

       Based on the foregoing,

       IT IS ORDERED that the Motion to Compel filed by Movant/Defendant, Wright

National Flood Insurance Company (R. Docs. 1 and 2) is GRANTED in part and DENIED in

part as set forth more fully herein.

       IT IS FURTHER ORDERED that Respondent, ATA Consulting, LLC, shall provide

supplemental production, as set forth herein, within fourteen (14) days of the date of this Order.

       Signed in Baton Rouge, Louisiana, on August 27, 2020.



                                               S
                                               RICHARD L. BOURGEOIS, JR.
                                               UNITED STATES MAGISTRATE JUDGE




                                                  12
